Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered January 28, 2008, which granted the petition for leave to file a late notice of claim and deemed the notice of claim timely filed nunc pro tunc, unanimously reversed, on the law, without costs, and the petition denied.
As petitioner’s counsel concedes, there is no viable cause of action against defendants. The location of petitioner’s alleged trip and fall on the sidewalk was in front of a commercial business and not in front of a one-, two-, or three-family residence (see Administrative Code of City of NY § 7-210 [c]). The record further shows that leave to file a late notice of claim was improperly granted. Petitioner failed to meet her burden of demonstrating a reasonable excuse for the delay, the timely receipt by respondents of actual notice of the defect, and the lack of prejudice (see e.g. Ocasio v New York City Health & Hosps. Corp. [Morrisania Neighborhood Family Care Ctr.], 14 AD3d 361 [2005]; General Municipal Law § 50-e [5]). Concur— Mazzarelli, J.P., Sweeny, Nardelli, Freedman and Richter, JJ.